DETAILED ACTION
Status of Claims
	Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  the terms “drilling” and “laminated” do not use consistent verb tense.  The term “laminated” may be more appropriately written as “laminating”.   Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the article “an” in “an non-conductive” may be more appropriately written as “a”.  The terms “masking area” appears to include a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 11-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 6 and 15, the term “vertical” in “vertical PPR (periodic pulse reverse) plating process” is unclear.  It is unclear what is required by the term “vertical”.  
Regarding claim 5, the usage of “a” in “a copper clad substrate” is indefinite because it is unclear if the copper clad substrate is the same or different as claim 1.  Further, claim 5 indicates multiple copper foils while claim 1 indicates a single copper foil.  The arrangement of elements of step (a) is therefore unclear.  It is unclear for example of the dry film is laminated on one copper foil or multiple copper foils.     
Regarding claim 7, the phrasing including “also patterned corresponding to designed fine lines” is indefinite because it is unclear what relationship is present between the second dry film and designed fine lines, if any.  The usage of “also” is unclear. It is unclear if the patterning is the same with an additional patterning step or design.  Further, the phrase “copper is also deposited” is indefinite because it is unclear what relationship, if any, is being positively recited.  The usage of ‘also’ is unclear. 
	Regarding claims 11-12 and 19-20, the phrase “depositing copper on the rGO layer on the first dry film” is indefinite because it is unclear what layering is required.  It is unclear if the rGO layer is on the first dry film, if the copper is on either or both of rGO and the first dry film or some other scenario.  Similarly, claim 12 is indefinite because it is unclear regarding the presence of rGO on the first dry film.  Claim 12 depends from claim 1.  Neither claim 1 or claim 12 indicates that rGO is formed on the first dry layer.  Claim 1 indicates “modifying the insulative inner wall of the blind hole with reduced graphene oxide”.  It is unclear where the rGO is present on the substrate. 
Claim 12 recites the limitation "the surface copper layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what copper layer is being referred to.  
Regarding claim 13, the phrasing including “forming an non-conductive pattern by masking area required to be conductive” is indefinite because it is unclear what step is being performed.  It is unclear what relationship is present between non-conductive pattern and masking.  It is unclear what area is ‘required’ to be conductive.  
Claim 14 recites the limitation "the first dry film" in page 17, line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2018/0368266) in view of Ohashi et al. (US 2009/0133910). 
Regarding claim 1, Yeh discloses a method for manufacturing traces of PCB (title) (= a method for filling holes on a printed circuit board), comprising:
Providing a copper clad substrate [0013] including a thin flat copper layer (20 = copper foil) and a plating resist ink transformed to an anti-plating dry film to define an area of traces [0033] and blind holes with a non-conductive substrate (i.e. insulative inner wall) [0020] (= providing a copper clad substrate including a copper foil and a first dry film laminated on the copper foil, in which a blind hole with an insulative inner wall is formed at a predetermined position and defines an upper opening, wherein the first dry film is patterned corresponding to the upper opening and insoluble in a non-alkaline solution; the claimed “corresponding” is not particularly limiting; water is a non-alkaline solution and the dry film of Yeh is insoluble in water); 
Walls and bottoms in drilled holes of the PCB are modified with reduced graphene oxide (abstract) (= modifying the insulative inner wall of the blind hole with reduced graphene oxide);
Depositing copper on the area of traces [0016] (= depositing copper in the blind hole through an electroplating process);
Removing the anti-plating film [0017] (= removing the first dry film to expose the copper foil); and 
Etching the thin flat copper layer [0018] (= removing the exposed copper foil). 
Yeh fails to disclose the substrate including a prepreg layer. 
Ohashi discloses a production method of a multilayer printed wiring board including a prepreg layer (abstract).  Ohashi discloses that the use of a prepreg as a material to form an interlayer insulating layer is effective for maintaining the mechanical strength of the multilayer printed wiring board [0005].  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a prepreg layer because Ohashi discloses that the use of a prepreg as a material to form an interlayer insulating layer is effective for maintaining the mechanical strength of the multilayer printed wiring board [0005].  
	Regarding claim 2, Yeh discloses providing a substrate with a copper cladding layer and drilled holes (Figure 2) [0028].
	Regarding claim 9, Yeh discloses forming blind holes [0028] including laser drilling [0028] in the substrate with a copper clad layer.  Yeh discloses the substrate comprising a copper thin flat layer (= copper foil) (abstract) and laminating a dry film [0033].  Regarding drilling a substrate overlaid with the copper foil, Yeh discloses forming the thin copper layer after drilling the hole, however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
	Regarding claim 10, Yeh discloses forming a polyvinylimidazole (PVI) on the inner walls of the hole then modifying the PVI with graphene oxide and then reducing the graphene oxide [0028]-[0030]. 
	Regarding claim 11, Yeh discloses performing a copper plating process to bond the copper ions with the rGO and reduce to copper metal to superfill the blind holes and blind vias to form a thin flat copper layer on the copper cladding layer [0032].  The substrate is inclusive of a patterned anti-plating film (Figure 2).  
	Regarding claim 12, as best as can be interpreted based on the indefiniteness as described above, Yeh discloses removing an anti-plating film, thin flat copper layer and copper cladding layer (Figure 2).  With the modification of rGO on the surface of for example the walls, the rGo would necessarily be removed if layers beneath the rGO were removed.  Regarding any order of performing process steps, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
Claim(s) 3-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2018/0368266), in view of Ohashi et al. (US 2009/0133910) and in further view of Honda et al. (US 2016/0353584).
Regarding claims 3 and 14, Yeh and Ohashi disclose the claimed invention as applied above. Yeh discloses drilled holes (abstract).  The combination does not disclose forming a second dry film as claimed. 
Honda discloses in the same or similar field of forming wiring boards, a method comprising laser drilling a hole (2, corresponding to the claimed hole), the substrate comprising a copper layer (3), forming a dry film (9) [0053] on the copper foil, electroplating to form a copper layer (8) and forming a masking film (4).  Although the second dry film (9) is removed after the laminating the first dry film (4), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  The formation of dry film (4) produces a blind hole (Figure 2c).  The claimed “designed” fine lines is not particularly limiting to a pattern.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a second dry film, drilling and depositing as claimed because Honda discloses in the same field of endeavor, providing multiple dry films for patterning a wiring board.  Honda produces the same or similar blind hole utilizing a drilled through-hole, dry film and electroplating copper.  
	Regarding claims 4, 6 and 15, Yeh discloses an application of periodic pulse reverse pattern plating (abstract).  It is unclear what is required by the term “vertical”.  
	Regarding claims 5 and 16, Yeh, Ohashi and Honda disclose the claimed invention as applied above.  Honda discloses drilling a through hole (Figure 2a) and depositing copper on an edge (8).  Honda optionally discloses a dry film (12) formed to produce the blind hole.  Regarding any duplication of parts (e.g. copper foils), the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
	Regarding claim 7, Honda discloses patterning the second dry film (9) and electroplating copper as a circuit pattern (e.g. 13, 8, Figure 2).  Any further patterning or design requirement is unclear as described above. 
	Regarding claims 8 and 17, Honda discloses exposure of copper (3) at an edge of the hole opening and electroplating copper (8) at the edge (Figure 2) [0056].
Regarding claim 13, the instant claim is indefinite as described above.  Honda discloses forming a second dry film (9) which forms a non-conductive pattern (Figure 2g) after removal of metal layer (3).  Any additional claim limitations are unclear. Regarding any order of performing process steps, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
Regarding claim 18, Yeh discloses forming a polyvinylimidazole (PVI) on the inner walls of the hole then modifying the PVI with graphene oxide and then reducing the graphene oxide [0028]-[0030]. 
Regarding claim 19, Yeh discloses performing a copper plating process to bond the copper ions with the rGO and reduce to copper metal to superfill the blind holes and blind vias to form a thin flat copper layer on the copper cladding layer [0032].  The substrate is inclusive of a patterned anti-plating film (Figure 2).  
	Regarding claim 20, as best as can be interpreted based on the indefiniteness as described above, Yeh discloses removing an anti-plating film, thin flat copper layer and copper cladding layer (Figure 2).  With the modification of rGO on the surface of for example the walls, the rGo would necessarily be removed if layers beneath the rGO were removed.  Regarding any order of performing process steps, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0130354 – 15, 16 resin portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795